Case 20-13931-mdc   Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03     Desc
                           Exhibit A Page 1 of 29



                                                                File No. 09415




                              APPRAISAL OF




                              Row Style Residence




                               LOCATED AT:
                               7109 Phoebe Place
                              Philadelphia, PA 9153




                                     FOR:
                               Sheila Mohammad
                               7109 Phoebe Place
                             Philadelphia, PA, 19153




                               BORROWER:
                               Sheila Mohammad




                                    AS OF:
                               November 17, 2020




                                      BY:
                                  Peter M Trent
                            Trent Appraisal Associates
Case 20-13931-mdc             Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03                             Desc
                                     Exhibit A Page 2 of 29



                                                                                                   File No. 09415




 November 17, 2010




 Sheila
 Sheila Mohammad
 7109 Phoebe Place
 Philadelphia, PA, 19153


 File Number: 09415




 Dear Sheila:

 In accordance with your request, I have appraised the real property at:

                                              7109 Phoebe Place
                                             Philadelphia, PA 9153


 The purpose of this appraisal is to develop an opinion of the market value of the subject property, as improved.
 The property rights appraised are the fee simple interest in the site and improvements.

 In my opinion, the market value of the property as of November 17, 2020                                  is:

                                                    $60,000
                                            Sixty Thousand Dollars


 The attached report contains the description, analysis and supportive data for the conclusions,
 final opinion of value, descriptive photographs, limiting conditions and appropriate certifications.



 Sincerely,




 Peter M Trent
 Trent Appraisal Associates
                                 Case 20-13931-mdc                               Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03                                                                        Desc
                                                                                        Exhibit A Page 3 of 29

                                                                       Uniform Residential Appraisal Report                                                                             File No. 09415
  The purpose of this summary appraisal report is to provide the lender/client with an accurate, and adequately supported, opinion of the market value of the subject property.
               Property Address 7109 Phoebe Place                                          City Philadelphia                                                                         State PA Zip Code 9153
               Borrower Sheila Mohammad                             Owner of Public Record Sheila Mohammad                                                                           County Philadelphia
               Legal Description Document 52543455
               Assessor's Parcel # 406646400 in Philadelphia County                        Tax Year 2019                                                                             R.E. Taxes $ 1,943
               Neighborhood Name Southwest Philadelphia                                    Map Reference 8187A1                                                                      Census Tract 0060.00
SUBJECT




               Occupant X Owner                Tenant          Vacant                      Special Assessments $ 0                                           PUD      HOA $ 0                             per year          per month
               Property Rights Appraised        X Fee Simple              Leasehold           Other (describe)
               Assignment Type          Purchase Transaction            Refinance Transaction X Other (describe) Market Value
               Lender/Client Sheila Mohammad                                               Address 7109 Phoebe Place, Philadelphia, PA 19153
               Is the subject property currently offered for sale or has it been offered for sale in the twelve months prior to the effective date of this appraisal?        Yes X No
               Report data source(s) used, offering price(s), and date(s). According to the Bright MLS Service the subject has not been offered for sale in the last year.

               I       did      did not analyze the contract for sale for the subject purchase transaction. Explain the results of the analysis of the contract for sale or why the analysis was not performed.
CONTRACT




               Contract Price $                          Date of Contract 11/17/2020            Is the property seller the owner of public record?       Yes        No Data Source(s)
               Is there any financial assistance (loan charges, sale concessions, gift or downpayment assistance, etc.) to be paid by any party on behalf of the borrower?       Yes                          No
               If Yes, report the total dollar amount and describe the items to be paid.



               Note: Race and the racial composition of the neighborhood are not appraisal factors.
                             Neighborhood Characteristics                                               One-Unit Housing Trends                                        One-Unit Housing                   Present Land Use %
               Location X Urban              Suburban           Rural            Property Values X Increasing                       Stable              Declining      PRICE            AGE       One-Unit                     80   %
               Built-Up X Over 75%           25-75%             Under 25%        Demand/Supply X Shortage                           In Balance          Over Supply    $(000)           (yrs)     2-4 Unit                      5   %
NEIGHBORHOOD




               Growth     Rapid            X Stable             Slow             Marketing Time X Under 3 mths                      3-6 mths
                                                                                                                                   40 Low               Over 6 mths                             0 Multi-Family                  5   %
               Neighborhood Boundaries Woodland Avenue on the North, 67th Street on the East, S 75th Street                      300 High   100 Commercial   %                                                                  5
               on the South and Island Avenue on the West.                                                                         90 Pred.  60 Other Vacant %                                                                  5
               Neighborhood Description The subject is in an urban neighborhood of similar style and age housing. It is close to schools, shopping and
               areas of recreational opportunity. It is close to public transportation leading to Center City Philadelphia, the area's main employment
               and cultural center.
               Market Conditions (including support for the above conclusions) Please see that attached Market Conditions Analysis.



               Dimensions 20 x 90                                                     Area 1796 sf                                         Shape Rectangular                            View N;Res;
               Specific Zoning Classification RM1                                     Zoning Description Residential
               Zoning Compliance        X Legal           Legal Nonconforming (Grandfathered Use)          No Zoning           Illegal (describe)
               Is the highest and best use of the subject property as improved (or as proposed per plans and specifications) the present use?                     X Yes         No     If No, describe.


               Utilities        Public      Other (describe)                                                  Public         Other (describe)                         Off-site Improvements—Type                Public        Private
               Electricity         X                                                Water              X                                        Street Macadam                    X
SITE




               Gas                 X                                                Sanitary Sewer     X                                        Alley None
               FEMA Special Flood Hazard Area              Yes X No          FEMA Flood Zone X                     FEMA Map # 4207570186H                FEMA Map Date 11/18/2015
               Are the utilities and off-site improvements typical for the market area?       X Yes    No    If No, describe.
               Are there any adverse site conditions or external factors (easements, encroachments, environmental conditions, land uses, etc.)?    Yes X No   If Yes, describe. There were
               no adverse factors noted during my inspection.


                             GENERAL DESCRIPTION                                           FOUNDATION                            EXTERIOR DESCRIPTION materials/condition INTERIOR                             materials/condition
               Units     X One       One with Accessory Unit                   Concrete Slab     Crawl Space                     Foundation Walls Brick/Avg               Floors                      HW/WW/Poor
               # of Stories 2                                           X Full Basement          Partial Basement                Exterior Walls             Brick/Avg                   Walls         DW/Fair
               Type         Det.     X Att.        S-Det./End Unit      Basement Area                    493 sq. ft.             Roof Surface               Membrane/Avg                Trim/Finish   Wood/Fair
               X Existing           Proposed        Under Const.        Basement Finish                       0%                 Gutters & Downspouts       Aluminum                    Bath Floor    Ceramic/Fair
               Design (Style) Row                                       X Outside Entry/Exit         Sump Pump                   Window Type                DblHUng/Avg                 Bath Wainscot Insert/Avg
               Year Built 1965                                          Evidence of     Infestation                              Storm Sash/Insulated       Yes/Avg                     Car Storage    X None
               Effective Age (Yrs) 25                                       Dampness          Settlement                         Screens                    Yes/Avg                         Driveway # of Cars 0
               Attic                      X None                        Heating     FWA       HWBB X Radiant                     Amenities                       WoodStove(s) # 0       Driveway Surface
                    Drop Stair               Stairs                         Other            Fuel Gas                                Fireplace(s) # 0            Fence None                 Garage     # of Cars        0
                   Floor                       Scuttle                  Cooling       Central Air Conditioning        X Patio/Deck Patio     Porch None           Carport     # of Cars 0
                   Finished                    Heated                    X Individual             Other                  Pool None           Other None           Att.            Det.        Built-in
IMPROVEMENTS




               Appliances          Refrigerator         Range/Oven         Dishwasher         Disposal         Microwave      Washer/Dryer    Other (describe)
               Finished area above grade contains:                         6 Rooms                     3 Bedrooms                1.0 Bath(s)      1,360 Square Feet of Gross Living Area Above Grade
               Additional features (special energy efficient items, etc.). The subject has not been well maintained and updated and is rated to be in Fair (C5) market
               condition. There is evidence of severe water damage and mold. An expert should be hired to recommend treatment.
               Describe the condition of the property (including needed repairs, deterioration, renovations, remodeling, etc.). C5;No updates in the prior 15 years;The property's
               condition is typical for the effective age noted. Its accrued depreciation is developed from this effective age. The property has been
               upgraded and there is no functional depreciation. There was no external obsolescence noted.


               Are there any physical deficiencies or adverse conditions that affect the livability, soundness, or structural integrity of the property?
                                                                                                                X Yes      No  If Yes, describe. There were
               physical deficiencies and adverse conditions noted during my inspection thatr would effect the livability, soundness or structural
               integrity of the subject.

               Does the property generally conform to the neighborhood (functional utility, style, condition, use, construction, etc.)?                  X Yes        No   If No, describe. The subject conforms
               to its neighborhood in style, age and quality of construction.


Freddie Mac Form 70 March 2005                            UAD Version 9/2011                 Produced using ACI software, 800.234.8727 www.aciweb.com                                                 Fannie Mae Form 1004 March 2005
                                                                                                                   Page 1 of 6                                                                                       1004_05UAD 12182015
                                               Case 20-13931-mdc                                   Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03                                                                               Desc
                                                                                                          Exhibit A Page 4 of 29

                                                                                       Uniform Residential Appraisal Report                                                                                         File No. 09415
                            There are      9       comparable properties currently offered for sale in the subject neighborhood ranging in price from $                        40,000                  to $ 300,000                   .
                            There are 57 comparable sales in the subject neighborhood within the past twelve months ranging in sale price from $ 40,000                                                         to $ 300,000      .
                                   FEATURE             SUBJECT                     COMPARABLE SALE NO. 1                          COMPARABLE SALE NO. 2                                                              COMPARABLE SALE NO. 3
                            7109 Phobia Place                                              7371 Theodore Street                                       2625 S 71st Street                                       2522 S Holbrook Street
                            Address Philadelphia, PA 9153                                  Philadelphia, PA 19153                                     Philadelphia, PA 19142                                   Philadelphia, PA 19142
                            Proximity to Subject                                           0.47 miles NW                                              0.30 miles NW                                            0.43 miles NW
                            Sale Price                     $                                            $      60,000                  $      55,000                  $      60,000
                            Sale Price/Gross Liv. Area     $              0.00 sq. ft. $  53.57 sq. ft.               $  55.44 sq. ft.               $  54.55 sq. ft.
                            Data Source(s)                                             MLS #PAPH870814;DOM 15         MLS #PAPH886950;DOM 44         MLS #PAPH911712;DOM 5
                            Verification Source(s)                                     Assessor/Exterior Inspection   Assessor/Exterior Inspection   Assessor/Exterior Inspection
                            VALUE ADJUSTMENTS                   DESCRIPTION                        DESCRIPTION                +(-) $ Adjustment            DESCRIPTION                 +(-) $ Adjustment            DESCRIPTION               +(-) $ Adjustment
                            Sale or Financing                                              ArmLth                                                     ArmLth                                                   ArmLth
                            Concessions                                                    Conv;0                                                 0   Conv;0                                               0   Cash;0                                             0
                            Date of Sale/Time                                              s04/20;c02/20                                          0   s06/20;c05/20                                        0   s08/20;c07/20                                      0
                            Location                       N;Res;                          N;Res;                                                     N;Res;                                                   N;Res;
                            Leasehold/Fee Simple           Fee Simple                      Fee Simple                                                 Fee Simple                                               Fee Simple
                            Site                           1796 sf                         1120 sf                                                0   1157 sf                                              0   845 sf                                             0
                            View                           N;Res;                          N;Res;                                                     N;Res;                                                   N;Res;
                            Design (Style)                 AT2;Row                         AT2;Row                                                    AT2;Row                                                  AT2;Row
                            Quality of Construction        Q3                              Q3                                                         Q3                                                       Q3
                            Actual Age                     55                              95                                              0          104                                           0          95                                                 0
                            Condition                      C5                              C4                                         -6,000          C4                                       -6,000          C5
                            Above Grade                    Total Bdrms.       Baths        Total Bdrms.     Baths                                     Total Bdrms.         Baths                               Total Bdrms.   Baths
                            Room Count                      6     3   1.0                      6    31.0                                               6
                                                                                                                                                       1.0     3                                                5
                                                                                                                                                                                                                1.0   2                              +3,000
                            Gross Living Area 15                  1,360 sq. ft.                  1,120 sq. ft.                        3,600          992 sq. ft.                               5,500       1,100 sq. ft.                              3,900
                            Basement & Finished            680sf200sfwo                    560sf0sfwu                                     0 496sf0sfin                                             0 550sf0sfin                                           0
                            Rooms Below Grade              1rr0br0.1ba0o                                                             +2,000                                                   +2,000                                                 +2,000
                            Functional Utility             Average                         Average                                          Average                                                  Average
SALES COMPARISON APPROACH




                            Heating/Cooling                GHA/Window                      GHW/Window                                     0 GHW/Window                                               GHW/Window
                            Energy Efficient Items         None                            None                                             None                                                     None
                            Garage/Carport                 None                            None                                             None                                                     None
                            Porch/Patio/Deck               Patio                           Patio                                            None                                               +500 Porch                                                         0




                            Net Adjustment (Total)                                                  +     X -        $                     400           X +               -       $            2,000            X +          -           $            8,900
                            Adjusted Sale Price                                            Net Adj.   -0.7%                                  Net Adj.    3.6 %                                       Net Adj. 14.8%
                            of Comparables                                                 Gross Adj. 19.3% $                         59,600 Gross Adj. 25.5% $                               57,000 Gross Adj. 14.8% $                              68,900
                            I   X did          did not research the sale or transfer history of the subject property and comparable sales. If not, explain



                            My research        did X did not reveal any prior sales or transfers of the subject property for the three years prior to the effective date of this appraisal.
                            Data source(s) Assessor
                            My research        did X did not reveal any prior sales or transfers of the comparable sales for the year prior to the date of sale of the comparable sale.
                            Data source(s) Assessor
                            Report the results of the research and analysis of the prior sale or transfer history of the subject property and comparable sales (report additional prior sales on page 3).
                                           ITEM                                  SUBJECT                           COMPARABLE SALE NO. 1                  COMPARABLE SALE NO. 2                    COMPARABLE SALE NO. 3
                            Date of Prior Sale/Transfer           09/26/2012
                            Price of Prior Sale/Transfer
                            Data Source(s)
                            Effective Date of Data Source(s)
                            Analysis of prior sale or transfer history of the subject property and comparable sales                 The sales histories of the comparable properties are irrelevant to this
                            assignment.




                            Summary of Sales Comparison Approach. See Attached Addendum




                            Indicated Value by Sales Comparison Approach $ 60,000
                            Indicated Value by: Sales Comparison Approach $ 60,000                                    Cost Approach (if developed) $                                        Income Approach (if developed) $
RECONCILIATION




                            This appraisal is made      X "as is,"          subject to completion per plans and specifications on the basis of a hypothetical condition that the improvements have been completed,
                                subject to the following repairs or alterations on the basis of a hypothetical condition that the repairs or alterations have been completed, or         subject to the following required
                            inspection based on the extraordinary assumption that the condition or deficiency does not require alteration or repair:

                            Based on a complete visual inspection of the interior and exterior areas of the subject property, defined scope of work, statement of assumptions and limiting
                            conditions, and appraiser’s certification, my (our) opinion of the market value, as defined, of the real property that is the subject of this report is $                                                 60,000
                            as of   11/17/2020                                                 , which is the date of inspection and the effective date of this appraisal.
Freddie Mac Form 70 March 2005                                            UAD Version 9/2011                    Produced using ACI software, 800.234.8727 www.aciweb.com                                                          Fannie Mae Form 1004 March 2005
                                                                                                                                      Page 2 of 6                                                                                             1004_05UAD 12182015

                                                                                                                  Trent Appraisal Associates
                                       Case 20-13931-mdc                            Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03                                                                                               Desc
                                                                                           Exhibit A Page 5 of 29

                                                                          Uniform Residential Appraisal Report                                                                                                  File No. 09415
                      Clarification of Intended Use and Intended User:

                      The Intended User of this appraisal report is the Lender/Client. The Intended Use is to evaluate the property that is the subject of this
                      appraisal for a mortgage finance transaction, subject to the stated Scope of Work, purpose of the appraisal, reporting requirements of
                      this appraisal report form, and Definition of Market Value. No additional Intended Users are identified by the appraiser.

                      My opinion of a reasonable exposure time to attain the estimated market value is 90 days.

                      I have performed no services, as an appraiser or in any other capacity, regarding the property that is the subject of this report within a
                      three-year period immediately preceding acceptance of this assignment.

                      The quality and condition ratings for the subject and the comparables are based upon my personal inspection of the subject, my
                      interpretation of the photos and comments for comparable sales from the MLS, and how they compare with the subject. The appraiser
                      is not privy to and does not have access or knowledge of quality and condition ratings from other appraiser peers for the same
                      comparables utilized. The adjustments made by the appraiser are market derived and based on one or more of the following: the
                      typical buyer's reaction in the market, appraiser expertise in the market, surveying professionals in the market, and/or pairing sales
ADDITIONAL COMMENTS




                      within the report and the market.

                      At the time of the effective date of this report, the country, state and subject market area is in the middle of the COVID-19 pandemic.
                      The estimate of value is a result of closed sales data and current active/pending listing data in the subject's marketing area. As of the
                      effective date of the appraisal, the length of time of the pandemic will last and any potential effects on the economy, housing prices,
                      and the marketability of homes is unknown. This appraisal report and estimate of value is based on the current market data available
                      to the appraiser.

                      The mold problem should be addressed soon. It is a health hazard.




                                                                                     COST APPROACH TO VALUE (not required by Fannie Mae)
                      Provide adequate information for the lender/client to replicate the below cost figures and calculations.
                      Support for the opinion of site value (summary of comparable land sales or other methods for estimating site value)




                      ESTIMATED              REPRODUCTION OR                 REPLACEMENT COST NEW                                OPINION OF SITE VALUE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . = $
COST APPROACH




                      Source of cost data                                                                                        Dwelling           1,360 Sq. Ft. @ $                                         .. .. .. .. .. .. = $                            0
                      Quality rating from cost service               Effective date of cost data                                 Bsmt: 493                                    Sq. Ft. @ $                        .. .. .. .. .. .. = $                         0
                      Comments on Cost Approach (gross living area calculations, depreciation, etc.)
                                                                                                                                 Garage/Carport 187              Sq. Ft. @ $                                 .. .. .. .. .. .. =        $                      0
                                                                                                                                 Total Estimate of Cost-New                                                  . .. .. .. .. .. . =       $                      0
                                                                                                                                 Less 50           Physical    Functional              External
                                                                                                                                 Depreciation                                                                                       =   $(                    0)
                                                                                                                                 Depreciated Cost of Improvements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . =     $                     0
                                                                                                                                 "As-is" Value of Site Improvements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . =   $

                      Estimated Remaining Economic Life (HUD and VA only)                          25 Years INDICATED VALUE BY COST APPROACH . . . . . . . . . . . . . . . . . . . . . .                                            = $
                                                                                    INCOME APPROACH TO VALUE (not required by Fannie Mae)
INCOME




                      Estimated Monthly Market Rent $                      X Gross Rent Multiplier                         =$                                   Indicated Value by Income Approach
                      Summary of Income Approach (including support for market rent and GRM)

                                                                                         PROJECT INFORMATION FOR PUDs (if applicable)
                      Is the developer/builder in control of the Homeowners' Association (HOA)?                 Yes           No        Unit type(s)                Detached                 Attached
                      Provide the following information for PUDs ONLY if the developer/builder is in control of the HOA and the subject property is an attached dwelling unit.
                      Legal name of project
                      Total number of phases                                        Total number of units                                             Total number of units sold
PUD INFORMATION




                      Total number of units rented                                  Total number of units for sale                                    Data source(s)
                      Was the project created by the conversion of an existing building(s) into a PUD?          Yes      No If Yes, date of conversion.
                      Does the project contain any multi-dwelling units?         Yes         No Data source(s)
                      Are the units, common elements, and recreation facilities complete?               Yes           No      If No, describe the status of completion.



                      Are the common elements leased to or by the Homeowners' Association?                    Yes          No      If Yes, describe the rental terms and options.

                      Describe common elements and recreational facilities.

Freddie Mac Form 70 March 2005                                 UAD Version 9/2011                 Produced using ACI software, 800.234.8727 www.aciweb.com                                                                         Fannie Mae Form 1004 March 2005
                                                                                                                        Page 3 of 6                                                                                                            1004_05UAD 12182015
                   Case 20-13931-mdc                  Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03                        Desc
                                                             Exhibit A Page 6 of 29


                                              Uniform Residential Appraisal Report                                      File No. 09415


    This report form is designed to report an appraisal of a one-unit property or a one-unit property with an accessory unit; including a
    unit in a planned unit development (PUD). This report form is not designed to report an appraisal of a manufactured home or a unit
    in a condominium or cooperative project.

    This appraisal report is subject to the following scope of work, intended use, intended user, definition of market value, statement of
    assumptions and limiting conditions, and certifications. Modifications, additions, or deletions to the intended use, intended user,
    definition of market value, or assumptions and limiting conditions are not permitted. The appraiser may expand the scope of work
    to include any additional research or analysis necessary based on the complexity of this appraisal assignment. Modifications or
    deletions to the certifications are also not permitted. However, additional certifications that do not constitute material alterations
    to this appraisal report, such as those required by law or those related to the appraiser’s continuing education or membership in an
    appraisal organization, are permitted.

    SCOPE OF WORK: The scope of work for this appraisal is defined by the complexity of this appraisal assignment and the
    reporting requirements of this appraisal report form, including the following definition of market value, statement of assumptions
    and limiting conditions, and certifications. The appraiser must, at a minimum: (1) perform a complete visual inspection of the
    interior and exterior areas of the subject property, (2) inspect the neighborhood, (3) inspect each of the comparable sales from at
    least the street, (4) research, verify, and analyze data from reliable public and/or private sources, and (5) report his or her analysis,
    opinions, and conclusions in this appraisal report.

    INTENDED USE: The intended use of this appraisal report is for the lender/client to evaluate the property that is the subject of
    this appraisal for a mortgage finance transaction.

    INTENDED USER: The intended user of this appraisal report is the lender/client.

    DEFINITION OF MARKET VALUE: The most probable price which a property should bring in a competitive and open market
    under all conditions requisite to a fair sale, the buyer and seller, each acting prudently, knowledgeably and assuming the price is
    not affected by undue stimulus. Implicit in this definition is the consummation of a sale as of a specified date and the passing of
    title from seller to buyer under conditions whereby: (1) buyer and seller are typically motivated; (2) both parties are well informed
    or well advised, and each acting in what he or she considers his or her own best interest; (3) a reasonable time is allowed for
    exposure in the open market; (4) payment is made in terms of cash in U. S. dollars or in terms of financial arrangements
    comparable thereto; and (5) the price represents the normal consideration for the property sold unaffected by special or creative
    financing or sales concessions* granted by anyone associated with the sale.

    *Adjustments to the comparables must be made for special or creative financing or sales concessions. No adjustments are
    necessary for those costs which are normally paid by sellers as a result of tradition or law in a market area; these costs are readily
    identifiable since the seller pays these costs in virtually all sales transactions. Special or creative financing adjustments can be
    made to the comparable property by comparisons to financing terms offered by a third party institutional lender that is not already
    involved in the property or transaction. Any adjustment should not be calculated on a mechanical dollar for dollar cost of the
    financing or concession but the dollar amount of any adjustment should approximate the market's reaction to the financing or
    concessions based on the appraiser's judgment.

    STATEMENT OF ASSUMPTIONS AND LIMITING CONDITIONS: The appraiser’s certification in this report is subject to the
    following assumptions and limiting conditions:

    1. The appraiser will not be responsible for matters of a legal nature that affect either the property being appraised or the title
    to it, except for information that he or she became aware of during the research involved in performing this appraisal. The
    appraiser assumes that the title is good and marketable and will not render any opinions about the title.

    2. The appraiser has provided a sketch in this appraisal report to show the approximate dimensions of the improvements. The
    sketch is included only to assist the reader in visualizing the property and understanding the appraiser’s determination of its size.

    3. The appraiser has examined the available flood maps that are provided by the Federal Emergency Management Agency (or
    other data sources) and has noted in this appraisal report whether any portion of the subject site is located in an identified Special
    Flood Hazard Area. Because the appraiser is not a surveyor, he or she makes no guarantees, express or implied, regarding this
    determination.

    4. The appraiser will not give testimony or appear in court because he or she made an appraisal of the property in question,
    unless specific arrangements to do so have been made beforehand, or as otherwise required by law.

    5. The appraiser has noted in this appraisal report any adverse conditions (such as needed repairs, deterioration, the presence of
    hazardous wastes, toxic substances, etc.) observed during the inspection of the subject property or that he or she became aware of
    during the research involved in performing this appraisal. Unless otherwise stated in this appraisal report, the appraiser has no
    knowledge of any hidden or unapparent physical deficiencies or adverse conditions of the property (such as, but not limited to,
    needed repairs, deterioration, the presence of hazardous wastes, toxic substances, adverse environmental conditions, etc.) that
    would make the property less valuable, and has assumed that there are no such conditions and makes no guarantees or
    warranties, express or implied. The appraiser will not be responsible for any such conditions that do exist or for any engineering or
    testing that might be required to discover whether such conditions exist. Because the appraiser is not an expert in the field of
    environmental hazards, this appraisal report must not be considered as an environmental assessment of the property.

    6. The appraiser has based his or her appraisal report and valuation conclusion for an appraisal that is subject to satisfactory
    completion, repairs, or alterations on the assumption that the completion, repairs, or alterations of the subject property will be
    performed in a professional manner.




Freddie Mac Form 70 March 2005   UAD Version 9/2011          Produced using ACI software, 800.234.8727 www.aciweb.com          Fannie Mae Form 1004 March 2005
                                                                                   Page 4 of 6                                             1004_05UAD 12182015
                   Case 20-13931-mdc                   Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03                        Desc
                                                              Exhibit A Page 7 of 29


                                               Uniform Residential Appraisal Report                                      File No. 09415


    APPRAISER'S CERTIFICATION: The Appraiser certifies and agrees that:

    1. I have, at a minimum, developed and reported this appraisal in accordance with the scope of work requirements stated in this
    appraisal report.

    2. I performed a complete visual inspection of the interior and exterior areas of the subject property. I reported the condition of
    the improvements in factual, specific terms. I identified and reported the physical deficiencies that could affect the livability,
    soundness, or structural integrity of the property.

    3. I performed this appraisal in accordance with the requirements of the Uniform Standards of Professional Appraisal Practice
    that were adopted and promulgated by the Appraisal Standards Board of The Appraisal Foundation and that were in place at the
    time this appraisal report was prepared.

    4. I developed my opinion of the market value of the real property that is the subject of this report based on the sales comparison
    approach to value. I have adequate comparable market data to develop a reliable sales comparison approach for this appraisal
    assignment. I further certify that I considered the cost and income approaches to value but did not develop them, unless otherwise
    indicated in this report.

    5. I researched, verified, analyzed, and reported on any current agreement for sale for the subject property, any offering for sale
    of the subject property in the twelve months prior to the effective date of this appraisal, and the prior sales of the subject property
    for a minimum of three years prior to the effective date of this appraisal, unless otherwise indicated in this report.

    6. I researched, verified, analyzed, and reported on the prior sales of the comparable sales for a minimum of one year prior to the
    date of sale of the comparable sale, unless otherwise indicated in this report.

    7.     I selected and used comparable sales that are locationally, physically, and functionally the most similar to the subject property.

    8. I have not used comparable sales that were the result of combining a land sale with the contract purchase price of a home
    that has been built or will be built on the land.

    9. I have reported adjustments to the comparable sales that reflect the market's reaction to the differences between the subject
    property and the comparable sales.

    10. I verified, from a disinterested source, all information in this report that was provided by parties who have a financial interest in
    the sale or financing of the subject property.

    11. I have knowledge and experience in appraising this type of property in this market area.

    12. I am aware of, and have access to, the necessary and appropriate public and private data sources, such as multiple listing
    services, tax assessment records, public land records and other such data sources for the area in which the property is located.

    13. I obtained the information, estimates, and opinions furnished by other parties and expressed in this appraisal report from
    reliable sources that I believe to be true and correct.

    14. I have taken into consideration the factors that have an impact on value with respect to the subject neighborhood, subject
    property, and the proximity of the subject property to adverse influences in the development of my opinion of market value. I have
    noted in this appraisal report any adverse conditions (such as, but not limited to, needed repairs, deterioration, the presence of
    hazardous wastes, toxic substances, adverse environmental conditions, etc.) observed during the inspection of the subject property
    or that I became aware of during the research involved in performing this appraisal. I have considered these adverse conditions in
    my analysis of the property value, and have reported on the effect of the conditions on the value and marketability of the subject
    property.

    15. I have not knowingly withheld any significant information from this appraisal report and, to the best of my knowledge, all
    statements and information in this appraisal report are true and correct.

    16. I stated in this appraisal report my own personal, unbiased, and professional analysis, opinions, and conclusions, which are
    subject only to the assumptions and limiting conditions in this appraisal report.

    17. I have no present or prospective interest in the property that is the subject of this report, and I have no present or prospective
    personal interest or bias with respect to the participants in the transaction. I did not base, either partially or completely, my
    analysis and/or opinion of market value in this appraisal report on the race, color, religion, sex, age, marital status, handicap,
    familial status, or national origin of either the prospective owners or occupants of the subject property or of the present owners or
    occupants of the properties in the vicinity of the subject property or on any other basis prohibited by law.

    18. My employment and/or compensation for performing this appraisal or any future or anticipated appraisals was not conditioned
    on any agreement or understanding, written or otherwise, that I would report (or present analysis supporting) a predetermined
    specific value, a predetermined minimum value, a range or direction in value, a value that favors the cause of any party, or the
    attainment of a specific result or occurrence of a specific subsequent event (such as approval of a pending mortgage loan
    application).

    19. I personally prepared all conclusions and opinions about the real estate that were set forth in this appraisal report. If I relied on
    significant real property appraisal assistance from any individual or individuals in the performance of this appraisal or the
    preparation of this appraisal report, I have named such individual(s) and disclosed the specific tasks performed in this appraisal
    report. I certify that any individual so named is qualified to perform the tasks. I have not authorized anyone to make a change to
    any item in this appraisal report; therefore, any change made to this appraisal is unauthorized and I will take no responsibility for it.

    20. I identified the lender/client in this appraisal report who is the individual, organization, or agent for the organization that ordered
    and will receive this appraisal report.

    21. The lender/client may disclose or distribute this appraisal report to: the borrower; another lender at the request of the borrower;
    the mortgagee or its successors and assigns; mortgage insurers; government sponsored enterprises; other secondary market
    participants; data collection or reporting services; professional appraisal organizations; any department, agency, or instrumentality
    of the United States; and any state, the District of Columbia, or other jurisdictions; without having to obtain the appraiser’s or
    supervisory appraiser’s (if applicable) consent. Such consent must be obtained before this appraisal report may be disclosed or
    distributed to any other party (including, but not limited to, the public through advertising, public relations, news, sales, or other
    media).
Freddie Mac Form 70 March 2005    UAD Version 9/2011          Produced using ACI software, 800.234.8727 www.aciweb.com          Fannie Mae Form 1004 March 2005
                                                                                    Page 5 of 6                                             1004_05UAD 12182015
                   Case 20-13931-mdc                  Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03                                       Desc
                                                             Exhibit A Page 8 of 29


                                              Uniform Residential Appraisal Report                                                     File No. 09415


    22. I am aware that any disclosure or distribution of this appraisal report by me or the lender/client may be subject to certain laws
    and regulations. Further, I am also subject to the provisions of the Uniform Standards of Professional Appraisal Practice that
    pertain to disclosure or distribution by me.

    23. The borrower, another lender at the request of the borrower, the mortgagee or its successors and assigns, mortgage insurers,
    government sponsored enterprises, and other secondary market participants may rely on this appraisal report as part of any
    mortgage finance transaction that involves any one or more of these parties.

    24. If this appraisal report was transmitted as an “electronic record” containing my “electronic signature,” as those terms are
    defined in applicable federal and/or state laws (excluding audio and video recordings), or a facsimile transmission of this appraisal
    report containing a copy or representation of my signature, the appraisal report shall be as effective, enforceable and valid as if a
    paper version of this appraisal report were delivered containing my original hand written signature.

    25. Any intentional or negligent misrepresentation(s) contained in this appraisal report may result in civil liability and/or criminal
    penalties including, but not limited to, fine or imprisonment or both under the provisions of Title 18, United States Code, Section
    1001, et seq., or similar state laws.




    SUPERVISORY APPRAISER'S CERTIFICATION: The Supervisory Appraiser certifies and agrees that:

    1. I directly supervised the appraiser for this appraisal assignment, have read the appraisal report, and agree with the appraiser’s
    analysis, opinions, statements, conclusions, and the appraiser’s certification.

    2. I accept full responsibility for the contents of this appraisal report including, but not limited to, the appraiser’s analysis,
    opinions, statements, conclusions, and the appraiser’s certification.

    3. The appraiser identified in this appraisal report is either a sub-contractor or an employee of the supervisory appraiser (or the
    appraisal firm), is qualified to perform this appraisal, and is acceptable to perform this appraisal under the applicable state law.

    4. This appraisal report complies with the Uniform Standards of Professional Appraisal Practice that were adopted and
    promulgated by the Appraisal Standards Board of The Appraisal Foundation and that were in place at the time this appraisal
    report was prepared.

    5. If this appraisal report was transmitted as an “electronic record” containing my “electronic signature,” as those terms are
    defined in applicable federal and/or state laws (excluding audio and video recordings), or a facsimile transmission of this appraisal
    report containing a copy or representation of my signature, the appraisal report shall be as effective, enforceable and valid as if a
    paper version of this appraisal report were delivered containing my original hand written signature.




    APPRAISER                                                                                 SUPERVISORY APPRAISER (ONLY IF REQUIRED)


    Signature                                                                                 Signature
    Name Peter M Trent                                                                        Name
    Company Name Trent Appraisal Associates                                                   Company Name
    Company Address 12 Windsor Circle                                                         Company Address
    Wayne, PA 19087
    Telephone Number                                                                          Telephone Number
    Email Address                                                                             Email Address
    Date of Signature and Report 11/17/2020                                                   Date of Signature
    Effective Date of Appraisal 11/17/2020                                                    State Certification #
    State Certification # RL-003004-R                                                         or State License #
    or State License #                                                                        State
    or Other (describe)                    State #                                            Expiration Date of Certification or License
    State PA
    Expiration Date of Certification or License 06/30/2021

    ADDRESS OF PROPERTY APPRAISED                                                             SUBJECT PROPERTY
    7109 Phoebe Place                                                                           Did not inspect subject property
    Philadelphia, PA 9153                                                                       Did inspect exterior of subject property from street
                                                                                                Date of Inspection
    APPRAISED VALUE OF SUBJECT PROPERTY $ 60,000                                                Did inspect interior and exterior of subject property
                                                                                                Date of Inspection
    LENDER/CLIENT
    Name Shield                                                                               COMPARABLE SALES
    Company Name Sheila Mohammad                                                                Did not inspect exterior of comparable sales from street
    Company Address 7109 Phoebe Place                                                           Did inspect exterior of comparable sales from street
    Philadelphia, PA 19153                                                                      Date of Inspection
    Email Address

Freddie Mac Form 70 March 2005   UAD Version 9/2011          Produced using ACI software, 800.234.8727 www.aciweb.com                         Fannie Mae Form 1004 March 2005
                                                                                   Page 6 of 6                                                            1004_05UAD 12182015

                                                               Trent Appraisal Associates
                   Case 20-13931-mdc                          Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03                                                      Desc
                                                                     Exhibit A Page 9 of 29

                                                     Uniform Appraisal Dataset Definitions                                                             File No. 09415

Condition Ratings and Definitions
C1     The improvements have been very recently constructed and have not previously been occupied. The entire structure and all components are new and the dwelling features no
physical depreciation.*
*Note: Newly constructed improvements that feature recycled materials and/or components can be considered new dwellings provided that the dwelling is placed on a 100% new
foundation and the recycled materials and the recycled components have been rehabilitated/re-manufactured into like-new condition. Recently constructed improvements that have
not been previously occupied are not considered "new" if they have any significant physical depreciation (i.e., newly constructed dwellings that have been vacant for an extended
period of time without adequate maintenance or upkeep).
C2      The improvements feature no deferred maintenance, little or no physical depreciation, and require no repairs. Virtually all building components are new or have been recently
repaired, refinished, or rehabilitated. All outdated components and finishes have been updated and/or replaced with components that meet current standards. Dwellings in this category
either are almost new or have been recently completely renovated and are similar in condition to new construction.
*Note: The improvements represent a relatively new property that is well maintained with no deferred maintenance and little or no physical depreciation, or an older property that has
been recently completely renovated.
C3     The improvements are well maintained and feature limited physical depreciation due to normal wear and tear. Some components, but not every major building component, may
be updated or recently rehabilitated. The structure has been well maintained.
*Note: The improvement is in its first-cycle of replacing short-lived building components (appliances, floor coverings, HVAC, etc.) and is being well maintained. Its estimated effective age
is less than its actual age. It also may reflect a property in which the majority of short-lived building components have been replaced but not to the level of a complete renovation.
C4     The improvements feature some minor deferred maintenance and physical deterioration due to normal wear and tear. The dwelling has been adequately maintained and requires
only minimal repairs to building components/mechanical systems and cosmetic repairs. All major building components have been adequately maintained and are functionally adequate.
*Note: The estimated effective age may be close to or equal to its actual age. It reflects a property in which some of the short-lived building components have been replaced, and some
short-lived building components are at or near the end of their physical life expectancy; however, they still function adequately. Most minor repairs have been addressed on an ongoing
basis resulting in an adequately maintained property.
C5      The improvements feature obvious deferred maintenance and are in need of some significant repairs. Some building components need repairs, rehabilitation, or updating. The
functional utility and overall livability is somewhat diminished due to condition, but the dwelling remains useable and functional as a residence.
*Note: Some significant repairs are needed to the improvements due to the lack of adequate maintenance. It reflects a property in which many of its short-lived building components are
at the end of or have exceeded their physical life expectancy but remain functional.
C6      The improvements have substantial damage or deferred maintenance with deficiencies or defects that are severe enough to affect the safety, soundness, or structural integrity
of the improvements. The improvements are in need of substantial repairs and rehabilitation, including many or most major components.
*Note: Substantial repairs are needed to the improvements due to the lack of adequate maintenance or property damage. It reflects a property with conditions severe enough to affect
the safety, soundness, or structural integrity of the improvements.

Quality Ratings and Definitions
Q1      Dwellings with this quality rating are usually unique structures that are individually designed by an architect for a specified user. Such residences typically are constructed from
detailed architectural plans and specifications and feature an exceptionally high level of workmanship and exceptionally high-grade materials throughout the interior and exterior of the
structure. The design features exceptionally high-quality exterior refinements and ornamentation, and exceptionally high-quality interior refinements. The workmanship, materials, and
finishes throughout the dwelling are of exceptionally high quality.
Q2     Dwellings with this quality rating are often custom designed for construction on an individual property owner's site. However, dwellings in this quality grade are also found in
high-quality tract developments featuring residences constructed from individual plans or from highly modified or upgraded plans. The design features detailed, high-quality exterior
ornamentation, high-quality interior refinements, and detail. The workmanship, materials, and finishes throughout the dwelling are generally of high or very high quality.
Q3      Dwellings with this quality rating are residences of higher quality built from individual or readily available designer plans in above-standard residential tract developments or on
an individual property owner's site. The design includes significant exterior ornamentation and interiors that are well finished. The workmanship exceeds acceptable standards and
many materials and finishes throughout the dwelling have been upgraded from "stock" standards.
Q4    Dwellings with this quality rating meet or exceed the requirements of applicable building codes. Standard or modified standard building plans are utilized and the design includes
adequate fenestration and some exterior ornamentation and interior refinements. Materials, workmanship, finish, and equipment are of stock or builder grade and may feature some
upgrades.
Q5      Dwellings with this quality rating feature economy of construction and basic functionality as main considerations. Such dwellings feature a plain design using readily available or
basic floor plans featuring minimal fenestration and basic finishes with minimal exterior ornamentation and limited interior detail. These dwellings meet minimum building codes and are
constructed with inexpensive, stock materials with limited refinements and upgrades.
Q6     Dwellings with this quality rating are of basic quality and lower cost; some may not be suitable for year-round occupancy. Such dwellings are often built with simple plans or
without plans, often utilizing the lowest quality building materials. Such dwellings are often built or expanded by persons who are professionally unskilled or possess only minimal
construction skills. Electrical, plumbing, and other mechanical systems and equipment may be minimal or non-existent. Older dwellings may feature one or more substandard or
non-conforming additions to the original structure.

Definitions of Not Updated, Updated, and Remodeled
Not Updated
Little or no updating or modernization. This description includes, but is not limited to, new homes.
Residential properties of fifteen years of age or less often reflect an original condition with no updating, if no major components have been replaced or updated. Those over fifteen
years of age are also considered not updated if the appliances, fixtures, and finishes are predominantly dated. An area that is 'Not Updated' may still be well maintained and fully
functional, and this rating does not necessarily imply deferred maintenance or physical /functional deterioration.

Updated
The area of the home has been modified to meet current market expectations. These modifications are limited in terms of both scope and cost.
An updated area of the home should have an improved look and feel, or functional utility. Changes that constitute updates include refurbishment and/or replacing components to meet
existing market expectations. Updates do not include significant alterations to the existing structure.

Remodeled
Significant finish and/or structural changes have been made that increase utility and appeal through complete replacement and/ or expansion.
A remodeled area reflects fundamental changes that include multiple alterations. These alterations may include some or all of the following: replacement of a major component
(cabinet(s), bathtub, or bathroom tile), relocation of plumbing/gas fixtures/appliances, significant structural alterations (relocating walls, and/or the addition of square footage).
This would include a complete gutting and rebuild.

Explanation of Bathroom Count
The number of full and half baths is reported by separating the two values by a period. The full bath is represented to the left of the period. The half bath count is represented to the
right of the period. Three-quarter baths are to be counted as a full bath in all cases. Quarter baths (baths that feature only toilet) are not to be included in the bathroom count.


                                         UAD Version 9/2011               Produced using ACI software, 800.234.8727 www.aciweb.com                                             1004_05UAD 12182015
                                                                                  Uniform Appraisal Dataset Definitions
            Case 20-13931-mdc                         Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03                                                         Desc
                                                            Exhibit A Page 10 of 29

                                             Uniform Appraisal Dataset Definitions                                                                  File No. 09415

Abbreviations Used in Data Standardization Text
Abbrev.    Full Name                      Appropriate Fields                                 Abbrev.                  Full Name                 Appropriate Fields
ac         Acres                          Area, Site                                         in                       Interior Only Stairs      Basement & Finished Rooms Below Grade
AdjPrk     Adjacent to Park               Location                                           Lndfl                    Landfill                  Location
AdjPwr     Adjacent to Power Lines        Location                                           LtdSght                  Limited Sight             View
A          Adverse                        Location & View                                    Listing                  Listing                   Sale or Financing Concessions
ArmLth     Arms Length Sale               Sale or Financing Concessions                      MR                       Mid-Rise Structure        Design(Style)
AT         Attached Structure             Design(Style)                                      Mtn                      Mountain View             View
ba         Bathroom(s)                    Basement & Finished Rooms Below Grade              N                        Neutral                   Location & View
br         Bedroom                        Basement & Finished Rooms Below Grade              NonArm                   Non-Arms Length Sale      Sale or Financing Concessions
B          Beneficial                     Location & View                                    op                       Open                      Garage/Carport
BsyRd      Busy Road                      Location                                           o                        Other                     Basement & Finished Rooms Below Grade
cp         Carport                        Garage/Carport                                     O                        Other                     Design(Style)
Cash       Cash                           Sale or Financing Concessions                      Prk                      Park View                 View
CtySky     City View Skyline View         View                                               Pstrl                    Pastoral View             View
CtyStr     City Street View               View                                               PwrLn                    Power Lines               View
Comm       Commercial Influence           Location                                           PubTrn                   Public Transportation     Location
c          Contracted Date                Date of Sale/Time                                  rr                       Recreational (Rec) Room   Basement & Finished Rooms Below Grade
Conv       Conventional                   Sale or Financing Concessions                      Relo                     Relocation Sale           Sale or Financing Concessions
cv         Covered                        Garage/Carport                                     REO                      REO Sale                  Sale or Financing Concessions
CrtOrd     Court Ordered Sale             Sale or Financing Concessions                      Res                      Residential               Location & View
DOM        Days On Market                 Data Sources                                       RT                       Row or Townhouse          Design(Style)
DT         Detached Structure             Design(Style)                                      RH                       Rural Housing - USDA      Sale or Financing Concessions
dw         Driveway                       Garage/Carport                                     SD                       Semi-detached Structure   Design(Style)
Estate     Estate Sale                    Sale or Financing Concessions                      s                        Settlement Date           Date of Sale/Time
e          Expiration Date                Date of Sale/Time                                  Short                    Short Sale                Sale or Financing Concessions
FHA        Federal Housing Authority      Sale or Financing Concessions                      sf                       Square Feet               Area, Site, Basement
g          Garage                         Garage/Carport                                     sqm                      Square Meters             Area, Site, Basement
ga         Garage - Attached              Garage/Carport                                     Unk                      Unknown                   Date of Sale/Time
gbi        Garage - Built-in              Garage/Carport                                     VA                       Veterans Administration   Sale or Financing Concessions
gd         Garage - Detached              Garage/Carport                                     wo                       Walk Out Basement         Basement & Finished Rooms Below Grade
GR         Garden Structure               Design(Style)                                      wu                       Walk Up Basement          Basement & Finished Rooms Below Grade
GlfCse     Golf Course                    Location                                           WtrFr                    Water Frontage            Location
Glfvw      Golf Course View               View                                               Wtr                      Water View                View
HR         High Rise Structure            Design(Style)                                      w                        Withdrawn Date            Date of Sale/Time
Ind        Industrial                     Location & View                                    Woods                    Woods View                View

Other Appraiser-Defined Abbreviations
Abbrev.    Full Name                      Appropriate Fields                                    Abbrev.               Full Name                 Appropriate Fields




                                 UAD Version 9/2011            Produced using ACI software, 800.234.8727 www.aciweb.com                                                 1004_05UAD 12182015
                                                                       Uniform Appraisal Dataset Definitions
            Case 20-13931-mdc               Doc 25-1 Filed  01/20/21 Entered 01/20/21 12:38:03
                                                          ADDENDUM                                                             Desc
Borrower: Sheila Mohammad                         Exhibit A Page 11 of 29      File No.: 09415
Property Address: 7109 Phoebe Place                                                             Case No.:
City: Philadelphia                                                                  State: PA                      Zip: 9153
Lender: Sheila Mohammad




      Comments on Sales Comparison
      This is a real estate appraisal report.

      The definition of Market Value is taken from Fannie Mae.

      The Income Approach to Value was considered and eliminated because it is irrelevant to this assignment.

      The client is Sheila Maohammad.

      The purpose of this report is to estimate the market value of the subject as of the date of my inspection.

      The appraisal date is 11/17/2020 and the effective date of the appraisal is 11/17/2020.

      There are no hypothetical conditions used in the generation of this report.

      The age of the subject and comparable sales have been obtained from the MLS and public records as well as the
      appraisers's experience and knowledge of the neighborhood.

      Differences may exist between the MLS and public records. These differences have no impact on this report. The effective
      age and the condition rating are more relevant and given more weight than the actual age.

      The scope of the work and the methods used in estimating the market value are typical of the methods used by my peers in
      developing a market value estimation.

      The property is a single family residence and this use is also determined to be its highest and best use.

      There were no departures from the Standards 1 and 7 of the USPAP.

      All comparables were considered in determining a value estimate with most weight placed on Sale #1 because of its many
      similarities to the subject.

      The subject is 16 miles from my office and I appraise properties in its marketing area on a normal basis.

      Per the MC data developed for this report the market is active with level values and shorter marketing times.

      The subject meets the local zoning codes according to public records. I have not secured a use and occupancy certificate
      from the local zoning office. No guarantee for accuracy is assumed by the appraiser. The subject has no apparent
      easements, encroachments, special assessments or other adverse condition.

      There are no oil, mineral or gas leases.

      From data developed for this report, it appears that the subject is not in a FEMA flood plain. I am not, however, a certified
      FEMA engineer and cannot make a professional flood plain determination. It is recommended that if there is any concern in
      this matter that a flood certification be obtained.

      The adjustments made in this report are conservative numbers based on sampling of the typical prudent buyer in this
      marketed or by pairing the comparables within the report or paired sales analysis if identical properties exist. These
      adjustments are not a scientific qualified or quantified number.

      Lot adjustments are not based on a set dollar amount per acre but rather what a prudent buyer would pay for the same in
      this marketplace. Adjustments are conservative based on market impact. Adjustments are not based on cost per acre or
      cost per square foot land sales.

      The gross living area in this report is adjusted as $15 per square foot. Taken into consideration are building costs,
      price/gross living area, buyer preference,sales comparisons and discounting of the land value.

      The appraisal was completed with all consideration given to the Sales Approach to Value. I believe that in this marketplace
      this is the most credible approach in determining market value. If the subject is 2 years old or older it is accepted in the
      appraisal industry that the Cost Approach to Value is not a reliable source of value determination because of the difficulty in
      arriving at a credible number for the accrued depreciation.

      This appraisal has been signed digitally using the ACI software. It is acceptable by the ASB.

      Utilities were on and all appliances were working at the time of my inspection.

      There was no chattel or personal property considered in the development of this report.




                                                             Addendum Page 1 of 1
                                               Case 20-13931-mdc                            Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03                                                                      Desc
                                                                                                  Exhibit A Page 12 of 29

                                                                        Market Conditions Addendum to the Appraisal Report                                                                       File No. 09415

                             The purpose of this addendum is to provide the lender/client with a clear and accurate understanding of the market trends and conditions prevalent in the subject neighborhood. This is a required
                             addendum for all appraisal reports with an effective date on or after April 1, 2009.
                             Property Address 7109 Phoebe Place                                                             City Philadelphia                                     State PA Zip Code 9153
                             Borrower Sheila Mohammad
                             Instructions: The appraiser must use the information required on this form as the basis for his/her conclusions, and must provide support for those conclusions, regarding housing trends and
                             overall market conditions as reported in the Neighborhood section of the appraisal report form. The appraiser must fill in all the information to the extent it is available and reliable and must provide
                             analysis as indicated below. If any required data is unavailable or is considered unreliable, the appraiser must provide an explanation. It is recognized that not all data sources will be able to
                             provide data for the shaded areas below; if it is available, however, the appraiser must include the data in the analysis. If data sources provide the required information as an average instead of the
                             median, the appraiser should report the available figure and identify it as an average. Sales and listings must be properties that compete with the subject property, determined by applying the criteria
                             that would be used by a prospective buyer of the subject property. The appraiser must explain any anomalies in the data, such as seasonal markets, new construction, foreclosures, etc.
                             Inventory Analysis                                                   Prior 7-12 Months      Prior 4-6 Months      Current - 3 Months                              Overall Trend
                             Total # of Comparable Sales (Settled)                                        20                    15                    22                  Increasing        X Stable                 Declining
                             Absorption Rate (Total Sales/Months)                                        3.33                 5.00                   7.33             X   Increasing             Stable              Declining
                             Total # of Comparable Active Listings                                         9                    12                      9             X Declining                Stable              Increasing
                             Months of Housing Supply (Total Listings/Ab.Rate)                          2.70                       2.40                         1.23         X Declining            Stable                    Increasing
                             Median Sale & List Price, DOM, Sale/List %                           Prior 7-12 Months          Prior 4-6 Months           Current - 3 Months                       Overall Trend
                             Median Comparable Sale Price                                             150,450                  131,000                      166,000             Increasing      X Stable                      Declining
                             Median Comparable Sales Days on Market                                     22                        8                             8            X Declining          Stable                      Increasing
                             Median Comparable List Price                                                                                                                       Increasing      X Stable                      Declining
MARKET RESEARCH & ANALYSIS




                                                                                                      135,000                  135,000                      127,900
                             Median Comparable Listings Days on Market                                  112                      106                           30            X Declining          Stable                      Increasing
                             Median Sale Price as % of List Price                                     96.64%                   100.00%                      100.00%          X Increasing         Stable                      Declining
                             Seller-(developer, builder, etc.)paid financial assistance prevalent?        Yes        X No                                                       Declining       X Stable                      Increasing
                             Explain in detail the seller concessions trends for the past 12 months (e.g., seller contributions increased from 3% to 5%, increasing use of buydowns, closing costs, condo fees, options, etc.).
                             It is typical in the subject's marketing area for sellers to pay up to 3% of the contract price in sales concessions.




                             Are foreclosure sales (REO sales) a factor in the market?          Yes     X No          If yes, explain (including the trends in listings and sales of foreclosed properties).




                             Cite data sources for above information. It is typical in the market of the subject for the buyer to receive up to 3% in sales concessions.
                             Market data is derived from Trend MLS and local assessors. The information is usually reliable.

                             Summarize the above information as support for your conclusions in the Neighborhood section of the appraisal report form. If you used any additional information, such as an analysis of
                             pending sales and/or expired and withdrawn listings, to formulate your conclusions, provide both an explanation and support for your conclusions.
                             The Bright MLS system reports a balanced market in the subject market area with no change in values over the last year.




                             If the subject is a unit in a condominium or cooperative project , complete the following:                                                               Project Name:
                             Subject Project Data                                                 Prior 7-12 Months          Prior 4-6 Months           Current - 3 Months                        Overall Trend
                             Total # of Comparable Sales (Settled)                                                                                                         Increasing              Stable                 Declining
                             Absorption Rate (Total Sales/Months)                                                                                                          Increasing              Stable                 Declining
                             Total # of Active Comparable Listings                                                                                                         Declining               Stable                 Increasing
                             Months of Unit Supply (Total Listings/Ab. Rate)                                                                                               Declining               Stable                 Increasing
                             Are foreclosure sales (REO sales) a factor in the project?         Yes          No       If yes, indicate the number of REO listings and explain the trends in listings and sales of foreclosed properties.
CONDO / CO-OP PROJECTS




                             N/A




                             Summarize the above trends and address the impact on the subject unit and project.            N/A




                                APPRAISER                                                                                                     SUPERVISORY APPRAISER (ONLY IF REQUIRED)


                                Signature                                                                                                     Signature
APPRAISER




                                Name Peter M Trent                                                                                            Name
                                Company Name Trent Appraisal Associates                                                                       Company Name
                                Company Address 12 Windsor Circle                                                                             Company Address
                                Wayne, PA 19087
                                State License/Certification # RL-003004-R                                 State PA                            State License/Certification #                                           State
                                Email Address ptrent46er@gmail.com                                                                            Email Address
Freddie Mac Form 71 March 2009                                                                            Produced using ACI software, 800.234.8727 www.aciweb.com                                             Fannie Mae Form 1004MC March 2009
                                                                                                                                Page 1 of 1                                                                                   1004MC_2009 090909
             Case 20-13931-mdc SUBJECT
                               Doc 25-1PROPERTY  PHOTO ADDENDUM
                                         Filed 01/20/21   Entered 01/20/21 12:38:03           Desc
Borrower: Sheila Mohammad            Exhibit A  Page  13 of 29     File No.: 09415
Property Address: 7109 Phoebe Place                                 Case No.:
City: Philadelphia                                      State: PA                 Zip: 9153
Lender: Sheila Mohammad




                                                                     FRONT VIEW OF
                                                                     SUBJECT PROPERTY

                                                                     Appraised Date: November 17, 2020
                                                                     Appraised Value: $ 60,000




                                                                     REAR VIEW OF
                                                                     SUBJECT PROPERTY




                                                                     STREET SCENE
             Case 20-13931-mdc        Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03                                             Desc
Borrower: Sheila Mohammad                   Exhibit A Page 14 of 29    File No.: 09415
Property Address: 7109 Phoebe Place                                                                      Case No.:
City: Philadelphia                                                                           State: PA                  Zip: 9153
Lender: Sheila Mohammad



                                                                                                          Street Scene Looking North




                                                                                                          Ceiling in Living Room




                                                                                                          Dining Room




                                            Produced using ACI software, 800.234.8727 www.aciweb.com                                       PHT3 05212013
             Case 20-13931-mdc        Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03                                              Desc
Borrower: Sheila Mohammad                   Exhibit A Page 15 of 29    File No.: 09415
Property Address: 7109 Phoebe Place                                                                      Case No.:
City: Philadelphia                                                                           State: PA                   Zip: 9153
Lender: Sheila Mohammad



                                                                                                          Kitchen




                                                                                                          Mold in Vent




                                                                                                          Second Floor Water Damage




                                            Produced using ACI software, 800.234.8727 www.aciweb.com                                        PHT3 05212013
             Case 20-13931-mdc        Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03                                           Desc
Borrower: Sheila Mohammad                   Exhibit A Page 16 of 29    File No.: 09415
Property Address: 7109 Phoebe Place                                                                      Case No.:
City: Philadelphia                                                                           State: PA                Zip: 9153
Lender: Sheila Mohammad



                                                                                                          Water Damage in Bedroom




                                                                                                          Mold and Water Damage




                                                                                                          Bedroom with Mold and Water Damage




                                            Produced using ACI software, 800.234.8727 www.aciweb.com                                     PHT3 05212013
             Case 20-13931-mdc        Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03                                          Desc
Borrower: Sheila Mohammad                   Exhibit A Page 17 of 29    File No.: 09415
Property Address: 7109 Phoebe Place                                                                      Case No.:
City: Philadelphia                                                                           State: PA               Zip: 9153
Lender: Sheila Mohammad



                                                                                                          Bedroom




                                                                                                          Water Damage




                                                                                                          Water Damage




                                            Produced using ACI software, 800.234.8727 www.aciweb.com                                    PHT3 05212013
             Case 20-13931-mdc        Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03                                           Desc
Borrower: Sheila Mohammad                   Exhibit A Page 18 of 29    File No.: 09415
Property Address: 7109 Phoebe Place                                                                      Case No.:
City: Philadelphia                                                                           State: PA                Zip: 9153
Lender: Sheila Mohammad



                                                                                                          Water Damage




                                                                                                          Mold in Bedroom




                                                                                                          Mold in Bathroom




                                            Produced using ACI software, 800.234.8727 www.aciweb.com                                     PHT3 05212013
             Case 20-13931-mdc        Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03                                            Desc
Borrower: Sheila Mohammad                   Exhibit A Page 19 of 29    File No.: 09415
Property Address: 7109 Phoebe Place                                                                      Case No.:
City: Philadelphia                                                                           State: PA                 Zip: 9153
Lender: Sheila Mohammad



                                                                                                          Mold




                                                                                                          Rear Yard




                                                                                                          HW Furnace




                                            Produced using ACI software, 800.234.8727 www.aciweb.com                                      PHT3 05212013
             Case 20-13931-mdc        Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03                                           Desc
Borrower: Sheila Mohammad                   Exhibit A Page 20 of 29    File No.: 09415
Property Address: 7109 Phoebe Place                                                                      Case No.:
City: Philadelphia                                                                           State: PA                Zip: 9153
Lender: Sheila Mohammad



                                                                                                          Basement Laundry




                                                                                                          Basement .5 Bath




                                            Produced using ACI software, 800.234.8727 www.aciweb.com                                     PHT3 05212013
             Case 20-13931-mdcCOMPARABLE
                                Doc 25-1 PROPERTY   PHOTOEntered
                                          Filed 01/20/21   ADDENDUM
                                                                 01/20/21 12:38:03            Desc
Borrower: Sheila Mohammad             Exhibit A  Page  21 of 29   File No.: 09415
Property Address: 7109 Phoebe Place                                 Case No.:
City: Philadelphia                                      State: PA                 Zip: 9153
Lender: Sheila Mohammad




                                                                     COMPARABLE SALE #1


                                                                     7371 Theodore Street
                                                                     Philadelphia, PA 19153
                                                                     Sale Date: s04/20;c02/20
                                                                     Sale Price: $ 60,000




                                                                     COMPARABLE SALE #2


                                                                     2625 S 71st Street
                                                                     Philadelphia, PA 19142
                                                                     Sale Date: s06/20;c05/20
                                                                     Sale Price: $ 55,000




                                                                     COMPARABLE SALE #3


                                                                     2522 S Holbrook Street
                                                                     Philadelphia, PA 19142
                                                                     Sale Date: s08/20;c07/20
                                                                     Sale Price: $ 60,000
           Case 20-13931-mdc          Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03          Desc
                                            Exhibit A Page 22 of 29
                                               FLOORPLAN SKETCH
Borrower: Sheila Mohammad                                                  File No.: 09415
Property Address: 7109 Phoebe Place                                        Case No.:
City: Philadelphia                                             State: PA                  Zip: 9153
Lender: Sheila Mohammad
           Case 20-13931-mdc                   Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03                                                      Desc
                                                    DIMENSION
                                                     Exhibit A LIST
                                                                PageADDENDUM
                                                                      23 of 29
Borrower: Sheila Mohammad                                                                                                    File No.: 09415
Property Address: 7109 Phoebe Place                                                                                          Case No.:
City: Philadelphia                                                                                           State: PA                      Zip: 9153
Lender: Sheila Mohammad


                                          GROSS BUILDING AREA (GBA)                                                      1,360
                                          GROSS LIVING AREA (GLA)                                                        1,360
                                          Area(s)                                 Area                     % of GLA    % of GBA

                                          Living                                        1,360                           100.00
                                          Level 1                                         680                 50.00      50.00
                                          Level 2                                         680                 50.00      50.00
                                          Level 3
                                          Other
                                                            GBA
                                          Basement                                          493
                                          Garage                                            187




                                Area Measurements                                                                      Area Type
                 Measurements                  Factor              Total                Level 1 Level 2 Level 3              Other   Bsmt.   Garage

                     6.00   x      0.03    x    2.00    =              0.10                                                             X
                    11.00   x      8.60    x    1.00    =             94.60                                                             X
                    17.00   x     11.40    x    1.00    =            193.80                                                             X
                     6.00   x      0.07    x    1.00    =              0.39                                                             X
                    17.00   x      9.00    x    1.00    =            153.00                                                             X
                     6.00   x      0.03    x    2.00    =              0.10                                                             X
                     8.50   x      6.00    x    1.00    =             51.00                                                             X
                    17.00   x     11.00    x    1.00    =            187.00                                                                     X
                    34.00   x     20.00    x    1.00    =            680.00                  X
                    34.00   x     20.00    x    1.00    =            680.00                                   X
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =
                            x              x            =



                                                            Produced using ACI software, 800.234.8727 www.aciweb.com                                         DIM 10072013
           Case 20-13931-mdc          Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03           Desc
                                            Exhibit A Page 24 of 29
                                                 LOCATION MAP
Borrower: Sheila Mohammad                                                   File No.: 09415
Property Address: 7109 Phoebe Place                                         Case No.:
City: Philadelphia                                              State: PA                  Zip: 9153
Lender: Sheila Mohammad
           Case 20-13931-mdc          Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03          Desc
                                            Exhibit A Page 25 of 29
                                                  AERIAL MAP
Borrower: Sheila Mohammad                                                  File No.: 09415
Property Address: 7109 Phoebe Place                                        Case No.:
City: Philadelphia                                             State: PA                  Zip: 9153
Lender: Sheila Mohammad
           Case 20-13931-mdc          Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03          Desc
                                            Exhibit A Page 26 of 29
                                                  FLOOD MAP
Borrower: Sheila Mohammad                                                  File No.: 09415
Property Address: 7109 Phoebe Place                                        Case No.:
City: Philadelphia                                             State: PA                  Zip: 9153
Lender: Sheila Mohammad
Case 20-13931-mdc           Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03               Desc
                                  Exhibit A Page 27 of 29



                                                                                   File No. 09415




                                     ********* INVOICE *********



 File Number: 09415                                       11/17/2020


 Sheila
 Sheila Mohammad
 7109 Phoebe Place
 Philadelphia, PA 19153


 Borrower :           Sheila Mohammad

 Invoice # :          09415
 Order Date :         11/09/2020
 Reference/Case # :
 PO Number :



 7109 Phoebe Place
 Philadelphia, PA 9153




                      Appraisal                                        $      375.00
                                                                       $
                                                                       --------------

                      Invoice Total                                     $      375.00
                      State Sales Tax @                                 $        0.00
                      Deposit                                          ($      375.00 )
                      Deposit                                          ($              )
                                                                        --------------
                      Amount Due                                        $        0.00




 Terms: Paid in full - 11/17/2020



 Please Make Check Payable To:

 Peter M. Trent
 12 Windsor Circle
 Wayne, PA 19087

 Fed. I.D. #: XXX-XX-XXXX

                                              Thank You
                                    Thumbnails                          File No.   09415
   Case 20-13931-mdc   Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03           Desc
                             Exhibit A Page 28 of 29




Subject Front View                 Title                    Subject Rear View




Subject Street Scene            Extra Photo 1                  Extra Photo 2




   Extra Photo 3                Extra Photo 1                  Extra Photo 2




   Extra Photo 3                Extra Photo 1                  Extra Photo 2




   Extra Photo 3                Extra Photo 1                  Extra Photo 2




   Extra Photo 3                Extra Photo 1                  Extra Photo 2
                                  Thumbnails                         File No.   09415
Case 20-13931-mdc   Doc 25-1 Filed 01/20/21 Entered 01/20/21 12:38:03           Desc
                          Exhibit A Page 29 of 29




Extra Photo 3                Extra Photo 1                 Extra Photo 2




 Extra Photo 3                Extra Photo 1                 Extra Photo 2




 Extra Photo 3               Sales Comp. 1                 Sales Comp. 2




Sales Comp. 3                 Location Map                   Aerial Map




  Flood Map                  License Image                 License Image
